—Judgment, Supreme Court, Bronx County (Richard Lee Price, J.), rendered December 14, 1990, convicting defendant, after a jury trial, of murder in the second degree, manslaughter in the first degree and attempted robbery in the first degree, and sentencing him to concurrent terms of 25 years to life, 8 Vs to 25 years and 5 to 15 years, respectively, unanimously affirmed.
The police properly relied on defendant’s accomplice’s sister’s apparent authority to consent to the search of the apartment that defendant occasionally shared with his accomplice, and which resulted in recovery of the gun that defendant seeks to suppress (People v Adams, 53 NY2d 1). Defendant’s challenges to the prosecutor’s comments are for the most part not preserved for review as a matter of law (People v Balls, 69 NY2d 641), and in any event without merit. The prosecutor’s characterization of this murder by a shotgun blast to the head as a "cold-blooded” killing was proper (see, People v Perez, 165 AD2d 658, 660, lv denied 76 NY2d 989), as was his call for the jury to give the victim’s family justice (People v Perez, 176 AD2d 165, lv denied 79 NY2d 862).
We have reviewed defendant’s remaining claims and find them meritless. Concur—Murphy, P. J., Sullivan, Rosenberger and Asch, JJ.